— Order, Family Court, New York County (Leah Ruth Marks, F.C.J.), entered July 1, 1991, which adjudicated appellant a juvenile delinquent upon a finding that he committed acts which if done by an adult would have constituted the crimes of robbery in the first degree, grand larceny in the fourth degree, attempted robbery in the third degree, and attempted petit larceny, and placed him with the Division for Youth, Title II, for up to 18 months, unanimously affirmed, without costs.
The testimony at the hearing indicated that complainant and his companion had ample time to observe appellant during the confrontations, and that their identifications of him as the perpetrator were reliable. And, moments after the complainant pointed out to a police officer that the boys who had just robbed him had fled around the corner, the police officer arrested appellant and recovered a knife from one of his companions. The evidence was sufficient to prove appellant’s guilt of the crimes charged beyond a reasonable doubt. Concur — Sullivan, J. P., Milonas, Kupferman, Ross and Smith, JJ.